FORM 10-Q SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-19601 Southwest Royalties Institutional Income Fund X-B, L.P. (Exact name of registrant as specified in its limited partnership agreement) Delaware 75-2332174 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 6 Desta Drive, Suite 6500, Midland, Texas (Address of principal executive office) (Zip Code) (432) 682-6324 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No The registrant's outstanding securities consist of Units of limited partnership interests for which there exists no established public market from which to base a calculation of aggregate market value. Table of Contents Page Glossary 3 Part I - FINANCIAL INFORMATION Item 1. Financial Statements 5 Balance Sheets as of March 31, 2010 and December 31, 2009 6 Statements of Operations for the three months ended March 31, 2010 and 2009 7 Statements of Cash flows for the three months ended March 31, 2010 and 2009 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Part II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matter to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 2 Glossary of Oil and Gas Terms The following are abbreviations and definitions of terms commonly used in the oil and gas industry that are used in this filing.All volumes of natural gas referred to herein are stated at the legal pressure base to the state or area where the reserves exit and at 60 degrees Fahrenheit and in most instances are rounded to the nearest major multiple. Bbl. One stock tank barrel, or 42 United States gallons liquid volume. BOE.Equivalent barrels of oil, with natural gas converted to oil equivalents based on a ratio of six Mcf of natural gas to one Bbl of oil. Developmental well. A well drilled within the proved area of an oil or natural gas reservoir to the depth of a stratigraphic horizon known to be productive. Exploratory well. A well drilled to find and produce oil or gas in an unproved area to find a new reservoir in a field previously found to be productive of oil or natural gas in another reservoir or to extend a known reservoir. Farm-out arrangement. An agreement whereby the owner of a leasehold or working interest agrees to assign his interest in certain specific acreage to an assignee, retaining some interest, such as an overriding royalty interest, subject to the drilling of one or more wells or other specified performance by the assignee. Field. An area consisting of a single reservoir or multiple reservoirs all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. Mcf. One thousand cubic feet. Net Profits Interest.An agreement whereby the owner receives a specified percentage of the defined net profits from a producing property in exchange for consideration paid.The net profits interest owner will not otherwise participate in additional costs and expenses of the property. Oil. Crude oil, condensate and natural gas liquids. Overriding royalty interest. Interests that are carved out of a working interest, and their duration is limited by the term of the lease under which they are created. 3 Production costs. Costs incurred to operate and maintain wells and related equipment and facilities, including depreciation and applicable operating costs of support equipment and facilities and other costs of operating and maintaining those wells and related equipment and facilities. Proved Area. The part of a property to which proved reserves have been specifically attributed. Proved developed oil and gas reserves. Proved oil and gas reserves that can be expected to be recovered from existing wells with existing equipment and operating methods. Proved properties. Properties with proved reserves. Proved oil and gas reserves. The estimated quantities of crude oil, natural gas, and natural gas liquids with geological and engineering data that demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions, i.e., prices and costs as of the date the estimate is made. Proved undeveloped reserves. Proved oil and gas reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion. Reservoir. A porous and permeable underground formation containing a natural accumulation of producible oil or gas that is confined by impermeable rock or water barriers and is individual and separate from other reservoirs. Royalty interest. An interest in an oil and natural gas property entitling the owner to a share of oil or natural gas production free of costs of production. Standardized measure of discounted future net cash flows. Present valueof proved reserves, as adjusted to give effect to estimated future abandonment costs, net of the estimated salvage value of related equipment. Working interest. The operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and a share of production. Workover. Operations on a producing well to restore or increase production. 4 PART I. - FINANCIAL INFORMATION Item 1.Financial Statements The unaudited condensed financial statements included herein have been prepared by the Registrant (herein also referred to as the "Partnership") in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments necessary for a fair presentation have been included and are of a normal recurring nature.The financial statements should be read in conjunction with the audited financial statements and the notes thereto for the year ended December 31, 2009, which are found in the Registrant's Form 10-K Report for 2009 filed with the Securities and Exchange Commission.The December 31, 2009 balance sheet included herein has been taken from the Registrant's 2009 Form 10-K Report.Operating results for the three month period ended March31, 2010 are not necessarily indicative of the results that may be expected for the full year. 5 Southwest Royalties Institutional Income Fund X-B, L.P. Balance Sheets March 31, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Receivable from Managing General Partner New Mexico income tax deposits Total current assets Oil and gas properties - using the full- cost method of accounting Less accumulated depreciation, depletion and amortization Net oil and gas properties $ $ Liabilities and Partners' Equity (Deficit) Asset retirement obligation $ $ Partners' equity (deficit): General partners ) ) Limited partners Total partners' equity $ $ The accompanying notes are an integral part of these financial statements. 6 Southwest Royalties Institutional Income Fund X-B, L.P. Statements of Operations (unaudited) Three Months Ended March 31, Revenues Income from net profits interests $ $ Interest 62 47 Expenses Depreciation, depletion and amortization Accretion of asset retirement obligations General and administrative Net income (loss) $ $ ) Net income (loss) allocated to: Managing General Partner $ $
